BYER, Judge,
concurring.
I join in the majority opinion, but write separately to emphasize what I believe to be the critical aspect of this case.
It might seem strange that our decision affirming the Pennsylvania Labor Relations Board (PLRB) requires the township to bargain with a labor union which 100% of the bargaining unit has rejected as its representative. Although this might be considered as depriving the employees of free choice, I believe our decision actually preserves free choice by union members under the circumstances presented in this case.
The unremedied unfair labor practice in this case consisted of the employer bypassing the union and bargaining directly with members of the bargaining unit. This type of unfair labor practice goes to the heart of the collective bargaining process and undermines the position of the union. It is a serious violation.
If we were to reverse the PLRB and order it to consider the decertification petition in the face of this type of unremedied unfair labor practice, we would do violence to the strong public policy favoring union representation and collective bargaining. If we were to accept petitioners’ argument, we would reward employers whose illegal union-busting activities prove successful.
It might be possible to envision unfair labor practices which even if unremedied arguably should not prevent the employees from proceeding with decertification. We need *417not decide whether every possible unremedied unfair labor practice would justify the PLRB in refusing to entertain a decertification petition.
Here, there is a logical and direct relationship between the unremedied unfair labor practice and the attempt to decertify the bargaining representative. It is reasonable to infer that the employer’s unlawful direct bargaining with members of the bargaining unit so undermined the union’s position as to result in the decertification petition. The fact that 100% of the bargaining unit joined in the decertification petition demonstrates the effectiveness of the illegal union-busting tactics.
The employees should be free to choose whether they will continue to be represented by this union. However, that choice cannot be made freely where it is influenced by the employer’s illegal conduct. The PLRB is correct in insisting that the unfair labor practice involved in this case be remedied first in order to avoid the possibility that it is the illegal conduct which has prompted the attempt to decertify the bargaining representative rather than the free choice of the employees in an atmosphere untainted by illegal conduct.
It is on this basis I join the majority opinion.